DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 	Claims 1-11, 13 are pending and have been considered on the merits herein. 

The rejection of Claims 7 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of applicants claim amendments. 
The rejection of Claim(s) 1-7 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brashears et al. (US2015/0182565) is withdrawn in light of applicants claim amendments.
The terminal disclaimer filed on 1/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending Application No. 16307298 and 16769280 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The ODP rejections over the applications are withdrawn. 
*NOTE-it is noted in applicant’s arguments that they argue that deli meat is not a rendered meat product and hot dogs require cooking. 
As per MPEP 2111.01, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

According to applicants specification (0009), a rendered meat product includes a meat, fatty meat trimmings, sausages.  Meats are defined as; (0025) As used herein, the term "meat" refers to any meat product or meat by-product (including those processed) from an animal which is consumed by humans or animals, including, without limitation, meat from bovine, ovine, porcine, poultry, fish and crustaceous seafood. As used in the present application, the term "ready to eat meat product", also referred to as RTE meat product, is intended to include any meat product which does not require cooking prior to consumption.  For examination purposes, Deli meats, hot dogs and sausages are interpreted, according to applicants definition, to be a rendered meat product. 
Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 2, 3, 4, 6, 8, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beckman (US2015/0004293, IDS).
Beckman teaches a method of inhibiting the growth of food-borne pathogens, increasing the storage time by reducing spoilage microorganisms and reducing pathogenic load in rendered food products comprising inoculating a food product (0006-9, 0088-0090, Ex. 1) with lactic acid producing microorganisms including a Lactobacillus strain (0010) and L. salivarius (0049-0052) to control the growth of pathogen microorganisms in the food product (0003-0010).  Regarding claims 2, 6, 9, 11, 13, the pathogenic microorganism is selected from Clostridium, Listeria monocytogenes, E. Coli and Salmonella (0015, 0020, ex 1), while Clostridium botulinum is specific to the meat products.  Regarding claims 1, 8, 10, they teach that deli meats (i.e. a rendered meat product from an avian or mammalian that does not require cooking prior to consumption) and hot dogs, i.e. rendered food products, allow the growth of C. botulinum (0058) and the lactic acid bacteria are introduced into a food product contaminated with pathogenic microorganisms (0082). 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.

Claim(s) 1-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over each of Ware at al. (US8980611), (US7291326) and (US8496925).
Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella typhimurium, and Staphylococcus according the claims 1-11, 13 (col. 6, lines 35-40) in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with an amount sufficient to reduce pathogen of lactic acid bacteria (abstract, col. 1-2, col. 3, lines 1-10, col. 3, lines 40-55, col. 6, lines 41-56) from Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  Regarding claim 10, the meat product is disclosed to be ground or processed meat products including sausages, hot dogs and bologna, i.e. rendered food product not requiring cooking prior to consumption (col. 5, lines 20-24). The teachings of (US’925 and US’326 are the same as ‘611). 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.


Claim(s) 1-4, 6-11,13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Garner et al. (US7858336). 
Garner teaches a method for inhibiting food-borne pathogens in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (col. 4) from Lactobacillus salivarius (col. 4, line 60, col. 10, lines 49, 67-col. 11, col. 22, lines 12-67). The pathogenic microorganisms include Aeromonas, E. coli, Listeria monocytogenes, Enterococcus faecium and faecalis, Salmonella typhimurium, Clostridium, Streptococcus, Vibrio, Campylobacter, Yersinia, Staphylococcus (col. 22-23).  The food products include meat and meat products including salami, sausages, ham, hot dogs, cold cuts. i.e. rendered meat products not requiring cooking before consumption (col. 24, lines 12-19).
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US2015/0004293) as applied to claims 1, 2, 3, 4, 6, 8, 9, 10 above, and further in view of each of Ware at al. (US8980611), (US7291326) and (US8496925).
Beckman teaches a method of inhibiting the growth of food-borne pathogens, increasing the storage time by reducing spoilage microorganisms and reducing pathogenic load in rendered food products comprising inoculating a food product (0006-9, 0088-0090, Ex. 1) with lactic acid producing microorganisms including a Lactobacillus strain (0010) and L. salivarius (0049-0052) to control the growth of pathogen microorganisms in the food product (0003-0010).  Regarding claims 2, 6, 9, 11, 13, the pathogenic microorganism is selected from Clostridium, Listeria monocytogenes, E. Coli and Salmonella (0015, 0020, ex 1), while Clostridium botulinum is specific to the meat products.  Regarding claims 1, 8, 10, they teach that deli meats (i.e. a rendered meat product from an avian or mammalian that does not require cooking prior to consumption) and hot dogs, i.e. rendered food products, allow the growth of C. botulinum (0058) and the lactic acid bacteria are introduced into a food product contaminated with pathogenic microorganisms (0082). 
While Beckman teaches the pathogenic microorganism to be E. coli, they do not specifically teach serotype 0157:H7, however serotype E. coli 0157:H7, is a well-known food-borne pathogen and is taught by Ware to be inhibited by lactic acid bacterium, Lactobacillus salivarius, in meat food products.  Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella typhimurium, (col. 6, lines 35-40) in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (abstract, col. 1-2, col. 3, lines 1-10, col. 3, lines 40-55) from Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  The meat product is disclosed to be ground or processed meat products including sausages, hot dogs and bologna, i.e. rendered food product not requiring cooking prior to consumption (col. 5, lines 20-24). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed lactic acid bacterium would be effective in inhibiting E. coli 0157:H7, a known food-borne pathogen, given the inhibiting activity of lactic acid bacterium against pathogenic E. coli and one would have had a reasonable expectation of contacting the pathogen with L. salivarius and inhibiting its growth. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US7858336) as applied to claims 1-4, 6-11,13 above, and further in view of each of Ware at al. (US8980611), (US7291326) and (US8496925).
Garner teaches a method for inhibiting food-borne pathogens in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (col. 4) from Lactobacillus salivarius (col. 4, line 60, col. 10, lines 49, 67-col. 11, col. 22, lines 12-67). The pathogenic microorganisms include Aeromonas, E. coli, Listeria monocytogenes, Enterococcus faecium and faecalis, Salmonella typhimurium, Clostridium, Streptococcus, Vibrio, Campylobacter, Yersinia, Staphylococcus (col. 22-23).  The food products include meat and meat products including salami, sausages, ham, hot dogs, cold cuts. i.e. rendered meat products not requiring cooking before consumption (col. 24, lines 12-19).
While Garner teaches the pathogenic microorganism to be E. coli, they do not specifically teach serotype 0157:H7, however serotype E. coli 0157:H7, is a well-known food-borne pathogen and is taught by Ware to be inhibited by lactic acid bacterium, Lactobacillus salivarius, in food products.  Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella, and Staphylococcus (col. 6, lines 35-40) in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (abstract, col. 1-2, col. 3, lines 1-10, col. 3, lines 40-55) from Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  the meat product is disclosed to be ground or processed meat products including sausages, hot dogs and bologna, i.e. rendered food product not requiring cooking prior to consumption (col. 5, lines 20-24). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed lactic acid bacterium would be effective in inhibiting E. coli 0157:H7, a known food-borne pathogen, given the inhibiting activity of lactic acid bacterium against pathogenic E. coli and one would have had a reasonable expectation of contacting the pathogen with L. salivarius and inhibiting its growth. 
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. With regards to the prior art rejections of record applicants arguments are the same, i.e. the references do not teach the use of L. salivarius L14, L28 or FS56. 
It is the Examiners position that applicants have not demonstrated or argued differences between the claimed strains and those disclosed in the prior art, only that strains L14, L28 or FS56 are not taught. 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference. In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms). 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.
In addition applicants argue that references do not teach rendered meat products and that deli meat is not a rendered meat product and hot dogs require cooking. 
As per MPEP 2111.01, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

According to applicants specification (0009), a rendered meat product includes a meat, fatty meat trimmings, sausages.  Meats are defined as; (0025) As used herein, the term "meat" refers to any meat product or meat by-product (including those processed) from an animal which is consumed by humans or animals, including, without limitation, meat from bovine, ovine, porcine, poultry, fish and crustaceous seafood. As used in the present application, the term "ready to eat meat product", also referred to as RTE meat product, is intended to include any meat product which does not require cooking prior to consumption.  For examination purposes, Deli meats, hot dogs and sausages are interpreted, according to applicants definition, to be a rendered meat product and thus the reference relied upon herein do teach rendered meat products as defined by applicant. It is noted that applicants only exemplify raw chicken fat as their rendered meat product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632